Citation Nr: 0827770	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  02-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability, to include degenerative changes of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A transcript of 
the hearing is associated with the claims folder and has been 
reviewed.

In July 2003, October 2004, and May 2006, the Board remanded 
the issues currently on appeal for further development.  

The Board denied the issues listed above in a January 2007 
decision.  The appellant subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2008, the Secretary of Veterans Affairs (Secretary) and 
the appellant, through his attorney, filed a Joint Motion to 
vacate the Board's decision and remand those matters for 
further development and readjudication.  The Court granted 
that motion in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In the Joint Motion of April 2008, the parties agreed that VA 
has not yet met its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2006).  It was noted 
that evidence in the record suggests the veteran receives 
benefits from the Social Security Administration (SSA).  
Specifically, a VA psychological treatment note from March 
2001 indicates that he applied for Supplemental Security 
Income (SSI) disability benefits, a note from June 2001 
indicates that he was approved for SSI benefits, and notes 
from September 2001 and September 2002 indicate that he has 
been in receipt of such benefits.   Therefore, additional 
records may be located at an office of the SSA.  That 
organization's files would likely also include medical 
examination reports and disability assessments which might be 
relevant to the veteran's claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for SSI 
disability benefits, particularly the 
medical records relied upon concerning 
that claim.

2.  Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




